Appellate Case: 21-9526    Document: 010110614670         Date Filed: 12/06/2021    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          December 6, 2021
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  ALEJANDRO LOPEZ-VALENZUELA,

        Petitioner,

  v.                                                           No. 21-9526
                                                           (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, MORITZ and ROSSMAN, Circuit Judges.
                  _________________________________

       Mr. Alejandro Lopez-Valenzuela petitions for review of a final decision by the

 Board of Immigration Appeals (BIA). The BIA dismissed Mr. Lopez-Valenzuela’s

 appeal from an Immigration Judge’s (IJ) order denying an additional continuance and

 finding Mr. Lopez-Valenzuela had not established ineffective assistance of his prior




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9526     Document: 010110614670        Date Filed: 12/06/2021     Page: 2



 counsel. Exercising jurisdiction under 8 U.S.C. § 1252(a)(5), we deny the petition for

 review.

                                       BACKGROUND

        Mr. Lopez-Valenzuela is a native and citizen of Mexico who entered the

 United States in 2000. Almost twelve years later, the government began removal

 proceedings on the ground that Mr. Lopez-Valenzuela had entered the country without

 authorization. An IJ granted Mr. Lopez-Valenzuela a year-long continuance to obtain

 legal representation and prepare his case.

        In January 2014, Mr. Lopez-Valenzuela appeared at a hearing with counsel and

 asked for more time to prepare. The IJ granted a nine-month continuance and directed

 the filing of pleadings. During that time, Mr. Lopez-Valenzuela filed an application for

 cancellation of removal based on hardship to his United States-citizen daughter, who

 suffers from asthma and lives in Georgia with her mother.

        Mr. Lopez-Valenzuela’s next hearing was scheduled for August 2017. He

 appeared at the hearing with counsel, who said he had “lost track of the pleadings” and

 was not prepared to proceed. R. at 89. The IJ continued the hearing for a month.

        In September 2017, Mr. Lopez-Valenzuela appeared before the IJ, conceded

 removability, and submitted proof that an I-130 form had been filed on his behalf.1 The

 IJ scheduled a final hearing on Mr. Lopez-Valenzuela’s cancellation of removal


        1
         An approved I-130 form can confirm that an alien is a relative of a United
 States citizen and is a step toward “apply[ing] for an immigrant visa or adjustment of
 status.” Id. at 273.

                                              2
Appellate Case: 21-9526     Document: 010110614670         Date Filed: 12/06/2021     Page: 3



 application for February 2019 and ordered that all documentary evidence be submitted

 thirty days before the hearing. Six months before that hearing, however, Mr. Lopez-

 Valenzuela’s counsel withdrew.

        Mr. Lopez-Valenzuela appeared at the February 2019 hearing with newly-retained

 counsel, who moved for a continuance because “he was just recently retained and [was]

 unprepared to handle the case,” id. at 105, and needed time to “compile and submit”

 documentation supporting cancellation of removal, id. at 288. New counsel explained in

 his written motion that he had some concerns about how Mr. Lopez-Valenzuela’s prior

 counsel had prepared the case. The IJ found no good cause for the requested

 continuance, given the length of time the removal proceedings had been pending, the

 multiple opportunities Mr. Lopez-Valenzuela had already been given to prepare his case,

 and the fact that new counsel was retained on the eve of the final hearing. Further, the IJ

 determined that Mr. Lopez-Valenzuela “did not provide evidence to meet the standards

 under Matter of Lozada to make an ineffective assistance of counsel claim.” Id. at 55

 (citing Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988) (articulating the

 requirements for an ineffective assistance of counsel claim in immigration proceedings)).

        The IJ then took testimony from Mr. Lopez-Valenzuela in support of his

 application for cancellation of removal. Mr. Lopez-Valenzuela testified about his

 daughter’s health, stating that she uses an inhaler, but he did not know how often she

 used it or how serious her asthma is. He further testified that she would remain in the

 United States with her mother if he were removed to Mexico.



                                              3
Appellate Case: 21-9526      Document: 010110614670        Date Filed: 12/06/2021     Page: 4



        The IJ denied cancellation of removal, concluding that Mr. Lopez-Valenzuela

 failed to show his removal would create a hardship for his daughter.2 The IJ granted

 Mr. Lopez-Valenzuela’s request, unopposed by the government, for voluntary departure.

        Mr. Lopez-Valenzuela then appealed to the BIA, challenging the denial of the

 requested continuance and seeking a remand to the IJ for a new hearing due to the

 ineffective assistance of his prior counsel.

        The BIA dismissed the appeal and denied remand. The BIA first determined that

 Mr. Lopez-Valenzuela had not shown good cause for a continuance, as he had not

 explained his delay in retaining new counsel sufficiently in advance of the hearing or

 demonstrated prejudice from the denial of the continuance. Next, the BIA determined

 that Mr. Lopez-Valenzuela had not complied with any of the procedural requirements for

 bringing an ineffective assistance of counsel claim nor identified evidence in support of

 that claim. Finally, the BIA ruled that he had waived any challenge to the IJ’s denial of

 cancellation of removal.

                                         DISCUSSION
                                   I. Standards of Review

        Where, as here, a single BIA member issues a brief order deciding the merits of an

 appeal, we review the BIA’s order and consult the IJ’s decision when necessary to

 understand the grounds for the BIA’s decision. See Uanreroro v. Gonzales, 443 F.3d


        2
          “The Attorney General may cancel removal of . . . an alien who is
 inadmissible or deportable from the United States if the alien,” among other things,
 “establishes that removal would result in exceptional and extremely unusual hardship
 to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien
 lawfully admitted for permanent residence.” 8 U.S.C. § 1229b(b)(1).
                                                4
Appellate Case: 21-9526     Document: 010110614670         Date Filed: 12/06/2021     Page: 5



 1197, 1204 (10th Cir. 2006). When reviewing the denial of a continuance, we apply an

 abuse-of-discretion standard and grant relief “[o]nly if the decision was made without a

 rational explanation, inexplicably departed from established policies, or rested on an

 impermissible basis.” Jimenez-Guzman v. Holder, 642 F.3d 1294, 1297 (10th Cir. 2011)

 (brackets and internal quotation marks omitted). Otherwise, “[w]e review the BIA’s legal

 determinations de novo, and its findings of fact under a substantial-evidence standard.”

 Kabba v. Mukasey, 530 F.3d 1239, 1244 (10th Cir. 2008) (internal quotation marks

 omitted).

                                      II. Continuance

        An IJ “may grant a motion for continuance for good cause shown.” 8 C.F.R.

 § 1003.29. As the party seeking a continuance, Mr. Lopez-Valenzuela bore the burden of

 showing good cause. See Matter of L-A-B-R-, 27 I. & N. Dec. 405, 413 (A.G. 2018).

        When “a motion for continuance [is] based upon an asserted lack of preparation

 and a request for opportunity to obtain and present additional evidence,” the “alien at

 least must make a reasonable showing that the lack of preparation occurred despite a

 diligent good faith effort to be ready to proceed and that any additional evidence he seeks

 to present is probative, noncumulative, and significantly favorable to the alien.” Matter

 of Sibrun, 18 I. & N. Dec. 354, 356 (BIA 1983).

        Mr. Lopez-Valenzuela contends he “diligently . . . obtain[ed] new counsel” and

 “ha[d] new counsel review the limited information prior to the hearing.” Pet’r’s Br.

 at 27. But he does not address why he delayed retaining new counsel until right before

 the hearing, given that prior counsel had withdrawn from the case six months earlier.

                                              5
Appellate Case: 21-9526     Document: 010110614670          Date Filed: 12/06/2021     Page: 6



 Nor does he identify any specific evidence he would have submitted if he had been

 granted a continuance.

        As the BIA correctly observed, Mr. Lopez-Valenzuela’s case had been continued

 numerous times at his request—once so he could obtain counsel and prepare for a merits

 hearing and twice so newly-retained counsel could prepare for the hearing. Under these

 circumstances, and where Mr. Lopez-Valenzuela failed to meet Sibrun’s requirements,

 the BIA did not err in rejecting Mr. Lopez-Valenzuela’s challenge to the IJ’s denial of a

 fourth continuance.

        Further, “even where an alien has made this minimum required showing,” he must

 also “establish[ ] that that denial [of a continuance] caused him actual prejudice and harm

 and materially affected the outcome of his case.” Sibrun, 18 I. & N. Dec. at 356-57.

 Mr. Lopez-Valenzuela contends that “prejudice can be assumed” because he testified

 before the IJ that his removal would pose a hardship to his daughter. Pet’r’s Br. at 26.

 But there are at least two flaws in this argument. First, Mr. Lopez-Valenzuela identifies

 no authority, and we have found none, indicating that an assumption of prejudice is

 consistent with the “actual prejudice” required in Sibrun. See Matter of Hashmi, 24 I. &

 N. Dec. 785, 788 (BIA 2009) (stating that “Matter of Sibrun . . . set a high standard for

 adjudicating motions to continue” and that “these motions must be accompanied, at a

 minimum, by a reasonable showing” of “significantly favorable” evidence (internal

 quotation marks omitted)). Second, in the BIA, Mr. Lopez-Valenzuela waived any

 challenge to the IJ’s denial of his application for cancellation of removal. Thus, to the

 extent Mr. Lopez-Valenzuela’s argument in this court depends on a review of the IJ’s

                                              6
Appellate Case: 21-9526     Document: 010110614670          Date Filed: 12/06/2021       Page: 7



 adverse hardship ruling, we lack jurisdiction to consider the issue. See Garcia-Carbajal

 v. Holder, 625 F.3d 1233, 1237 (10th Cir. 2010) (observing that an alien must exhaust an

 argument in “the BIA before he or she may advance it in court”).

        We see no abuse of discretion in the denial of Mr. Lopez-Valenzuela’s motion for

 a continuance.

                           III. Ineffective Assistance of Counsel

        Under Matter of Lozada, a motion based on a claim of ineffective
        assistance of counsel must be supported by (1) the aggrieved party’s
        affidavit setting forth the agreement that was entered into with former
        counsel and what counsel did or did not represent to the respondent in this
        regard; (2) evidence that former counsel was informed of the allegations
        and allowed the opportunity to respond; and (3) evidence the aggrieved
        party filed a complaint with appropriate disciplinary authorities, and if not,
        why not.
 Mickeviciute v. INS, 327 F.3d 1159, 1161 n.2 (10th Cir. 2003) (citing Matter of Lozada,

 19 I. & N. Dec. 637, 639 (BIA 1988), aff’d, 857 F.2d 10 (1st Cir. 1988)).

        Mr. Lopez-Valenzuela argues “it was an error to require [him] to comply with the

 requirements of Matter of Lozada while his case was pending.” Pet’r’s Br. at 29. He

 seems to contend that the procedural requirements for an ineffective assistance of counsel

 claim, articulated in Lozada, only apply in the context of a motion to reopen. Mr. Lopez-

 Valenzuela provides no authority to support this argument, and we have found none.

 Indeed, at least two other circuits have rejected similar arguments. See Garcia-Martinez

 v. Dep’t of Homeland Sec., 448 F.3d 511, 514 (2d Cir. 2006) (declining to apply Lozada

 “less strictly when the BIA evaluates an ineffective assistance of counsel claim on the

 direct appeal of an IJ’s decision, rather than on a motion to reopen filed before the IJ or


                                               7
Appellate Case: 21-9526     Document: 010110614670          Date Filed: 12/06/2021     Page: 8



 the BIA”); Hamid v. Ashcroft, 336 F.3d 465, 469 (6th Cir. 2003) (finding no error where

 the BIA declined to waive “technical[ ] compl[iance]” with Lozada on a direct appeal of

 an IJ’s removal order). Further, this court has held that failure to comply with all three of

 the Lozada procedural requirements, as occurred here, is fatal to an ineffective-assistance

 claim. See Tang v. Ashcroft, 354 F.3d 1192, 1196-97 (10th Cir. 2003) (declining to

 “decide whether substantial compliance [with Lozada] would be sufficient because [the

 petitioner] . . . made no attempt to comply with any of Lozada’s requirements”).

        We discern no error in the BIA’s rulings regarding Mr. Lopez-Valenzuela’s

 ineffective-assistance claim.

                                        CONCLUSION

        We deny the petition for review.
                                               Entered for the Court


                                               Veronica S. Rossman
                                               Circuit Judge




                                               8